Citation Nr: 1000555	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Daniel Krasegnor, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, which, in 
pertinent part, found that the appellant was not eligible for 
VA death benefits.  

In an April 2008 decision, the Board denied the appellant's 
claim for eligibility to VA benefits.  The appellant appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to a Joint Motion for Remand, an 
April 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who had service with the recognized guerrillas 
during World War II.  Her spouse died in August 1980.

In July 1958, the RO obtained certification from the service 
department that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  

In September 2005, additional information and documentation 
was received by the RO as part of the claim at bar.  Based on 
this information, in February 2006 the RO requested that the 
service department again attempt to verify the appellant's 
claimed service.  In May 2006 the National Personnel Records 
Center (NPRC) replied to the RO's request by providing a copy 
of the prior July 1958 negative certification.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008), the U.S. Court of Appeals for the Federal Circuit held 
that, pursuant to both 38 C.F.R. § 3.203(c) and the 
Secretary's statutory duty to assist (as set forth in 38 
U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  This was not accomplished in the 
present case.  As such, all newly received relevant evidence 
since the negative certification in July 1958 should be 
forwarded to the service department for the purpose of 
attempting to verify the appellant's service.  Further, as it 
is not clear what documentation has been provided to the 
service department in the past, all relevant evidence and 
information pertaining to the appellant's claimed period of 
active service should be forwarded to the service department.  
See Capellan, 539 F.3d at 1382 (VA is required to ensure 
consideration of all procurable and assembled data, including 
lay evidence, in connection with a request for verification 
of service from the service department).   

In the present case, VA has received new affidavits, dated in 
October 2000, from J.D.T. and C.F. who describe themselves as 
having served with the appellant's deceased husband during 
World War II.  The Board notes that the affidavit from J.D.T. 
provides names of individuals, including J.P.J and F.N., 
which the appellant's deceased husband served under while 
with the K Company, 3rd Battalion, 63rd Infantry Combat Team, 
6MD Recognized Guerilla.  VA has also received a February 
1989 AGNR 2 (Certification of service from the General 
Headquarters of the Armed Forces of the Philippines).  These 
documents should be forwarded to the NPRC for the purpose of 
further seeking verification of the appellant's claimed 
service.  38 U.S.C.A. 5103A(a)-(c); Capellan, 539 F.3d at 
1381-1382.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's deceased 
husband's service.  Provide the NPRC 
copies of all relevant evidence (lay or 
documentary) regarding the appellant's 
claimed service, including: (1) affidavits 
from J.D.T. and C.F who describe 
themselves as having served with the 
appellant during World War II, dated in 
October 2000 and (2) a February 1989 AGNR 
2 (Certification of service from the 
General Headquarters of the Armed Forces 
of the Philippines).  The Board notes for 
the RO's and NPRC's benefit that the 
affidavit from J.D.T. provides names of 
individuals, including J.P.J and F.N., 
which the appellant's deceased husband 
served under while with the K Company, 3rd 
Battalion, 63rd Infantry Combat Team, 6MD 
Recognized Guerilla.  

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of legal entitlement to VA death 
benefits.  If the benefit sought remains 
denied, the appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



